Case 3:20-cv-01626-JD Document 74-6 Filed 08/21/20 Page 1 of 11




           EXHIBIT F
    Case 3:20-cv-01626-JD Document 74-6 Filed 08/21/20 Page 2 of 11




              ROBINHOOD FINANCIAL AND ROBINHOOD SECURITIES
              CUSTOMER MARGIN AND SHORT ACCOUNT AGREEMENT

This Customer Margin and Short Account Agreement (the “Agreement”) sets forth
the respective rights and obligations of Robinhood Securities, LLC (“RHS”),
Robinhood Financial LLC, (“the Introducing Broker”), and the Customer (all as
defined below) in connection with the Customer’s margin account opened with the
Introducing Broker for the purchase and sale of securities and/or the borrowing of
funds. The Customer understands that RHS has been designated as the clearing
firm on the account and the Customer hereby acknowledges and agrees that the
margin extended to the Customer hereunder is provided by RHS.

1. Applicable Rules and Regulations. All transactions shall be subject to the
constitution, rules, regulations, customs and usages of the exchange or market and
its clearing house, if any, upon which such transactions are executed, except as
otherwise specifically provided in this Agreement.
2. Definitions. “Introducing broker” means any brokerage firm, which
introduces securities transactions on behalf of the Customer, which transactions
are cleared through Robinhood, whether one or more. “Obligations” means all
indebtedness, debit balances, liabilities or other obligations of any kind of the
Customer to Robinhood, whether now existing or hereafter arising. “Securities
and other property” shall include, but shall not be limited to, money, securities,
commodities or other property of every kind and nature and all contracts and
options relating thereto, whether for present or future delivery. “Robinhood”
or “RHS” refers to Robinhood Securities, LLC. “Customer” refers to the party or
parties signing this agreement.
3. Breach; Security Interest. Whenever in its discretion Robinhood considers it
necessary for the Customer’s protection, or for the protection of the Customer’s
Introducing Broker or in the event of, but not limited to; (i) any breach by the
Customer of this or any other agreement with Robinhood or (ii) the Customer's
failure to pay for securities and other property purchased or to deliver securities
and other property sold, Robinhood may sell any or all securities and other
property held in any of the Customer's accounts (either individually or jointly with
others), cancel or complete any open orders for the purchase or sale of any
securities and other property, and/or borrow or buy any securities and other
property required to make delivery against any sale, including a short sale, effected
for the Customer, all without notice or demand for deposit of collateral, other
notice of sale or purchase, or other notice or advertisement, each of which is
expressly waived by the Customer, and/or Robinhood may require the Customer to
deposit cash or adequate collateral to the Customer's account prior to any
settlement date in order to assure the performance or payment of any open
contractual commitments and/or unsettled transactions. Robinhood has the right to
refuse to execute securities transactions for the Customer at any time and for any
reason. Any and all securities and other property now or hereafter held, carried or
maintained by Robinhood in or for any of the accounts of the Customer (either
individually or jointly with others), now or hereafter opened, including any



                                                                                Page 1
     Case 3:20-cv-01626-JD Document 74-6 Filed 08/21/20 Page 3 of 11




accounts in which the Customer may have an interest, shall be subject to a first and
prior lien and security interest for the discharge of all of the obligations of the
Customer to Robinhood, whenever or however arising and without regard to
whether or not Robinhood have made advances with respect to such securities and
other property, and Robinhood is hereby authorized to sell and/or purchase any
and all securities and other property in any of the Customer’s accounts, and/or to
transfer any such securities and other property among any of the Customer’s
accounts, to the fullest extent allowed by law and without notice where allowed.
Robinhood shall have the right to transfer securities and other property so held by
Robinhood from or to any other of the accounts of the Customer whenever
Robinhood so determines.
4. Liquidation. In the event of the death of the Customer, or in the event the
margin in any account in which the Customer has an interest shall in either
Robinhood’s or the Introducing Broker’s discretion become unsatisfactory to either
Robinhood or the Introducing Broker, or be deemed insufficient by either
Robinhood or the Introducing Broker, Robinhood is hereby authorized; (a) to sell any
or all securities or other property which Robinhood may hold for the Customer
(either individually or jointly with others); (b) to buy any or all securities and other
property which may be short in such accounts; and/or (c) to cancel any open orders
and to close any or all outstanding contracts; all without demand for margin or
additional margin, notice of sale or purchase, or other notice or advertisement, and
that any prior demand or notice shall not be a waiver of its rights provided herein.
Robinhood may likewise accept and rely upon instructions which Robinhood
receive from the Introducing broker to effect any of the aforementioned
transactions (as noted in (a), (b), and (c)). Robinhood shall have the discretion to
determine which securities and other property are to be sold and which contracts
are to be closed. Any such sales or purchases may be made at its discretion on any
exchange, the over-the-counter market or any other market where such business is
usually transacted, or at public auction or private sale, and Robinhood may be the
purchaser for its own account.
5. Cancellation. Robinhood is authorized, in its discretion, for any reason
whatsoever it deems necessary for its protection, without notice, to cancel any
outstanding order, to close out the accounts of the Customer, in whole or in part, or
to close out any commitment made on behalf of the Customer.
6. Payment of Indebtedness Upon Demand. The Customer shall at all times
be liable for the payment upon demand of any obligations owing from the
Customer to Robinhood, and the Customer shall be liable to Robinhood for any
deficiency remaining in any such accounts in the event of the liquidation thereof
(as contemplated in Paragraph 4 of this Agreement or otherwise), in whole or in
part, by Robinhood or by the Customer; and the Customer shall make payment of
such obligations upon demand.
7. Liability for Costs of Collection. The losses, costs and expenses, including but
not limited to reasonable attorneys’ fees and expenses, incurred and payable or
paid by Robinhood in the (i) collection of a debit balance and/or any unpaid
deficiency in the accounts of the Customer with Robinhood or (ii) defense of any
matter arising out of the Customer’s securities transactions, shall be payable to
Robinhood by the Customer.



                                                                                   Page 2
    Case 3:20-cv-01626-JD Document 74-6 Filed 08/21/20 Page 4 of 11




8. Accounts Carried as Clearing Broker. The Customer understands that
Robinhood is carrying the accounts of the Customer as clearing broker by
arrangement with the Customer’s Introducing Broker through whose courtesy the
account of the Customer has been introduced to Robinhood. Until receipt from the
Customer of written notice to the contrary, Robinhood may accept from and rely
upon the Customer’s Introducing Broker for (a) orders for the purchase or sale of
securities and other property, and (b) any other instructions concerning the
Customer’s accounts. The Customer represents that the Customer understands
that Robinhood act only to clear trades introduced by the Customer’s Introducing
Broker and to effect other back office functions for the Customer’s Introducing
Broker. The Customer confirms to Robinhood that the Customer is relying for any
advice concerning the Customer’s accounts solely on the Customer’s Introducing
Broker. The Customer understands that all representatives, employees and other
agents with whom the Customer communicates concerning the Customer’s account
are agents of the Introducing Broker and not its representatives, employees or
other agents. The Customer understands that Robinhood is not a principal of or
partner with, and does not control in any way, the Introducing Broker or its
representatives, employees or other agents. The Customer understands that
Robinhood will not review the Customer’s accounts and will have no responsibility
for trades made in the Customer’s accounts. Robinhood shall not be responsible or
liable for any acts or omissions of the Introducing Broker or its representatives,
employees or other agents. Notwithstanding the foregoing, in the event that the
Customer initiates a claim against Robinhood in its capacity as clearing broker and
does not prevail, the Customer shall be responsible for the costs and expenses
associated with its defense of such claim. The Customer understands Robinhood
shall be entitled to exercise and enforce directly against the Customer all rights
granted to the Introducing Broker.
9. Communications. Robinhood may send communications to the Customer at
the Customer’s address on the New Account Application or at such other address as
the Customer may hereafter give Robinhood in writing, and all communications so
sent, whether by mail, telegraph, messenger or otherwise, shall be deemed given to
the Customer personally, whether actually received or not. Reports of execution of
orders and statements of accounts of the Customer shall be conclusive if not
objected to in writing to Robinhood, the former within five (5) days and the latter
within ten (10) days, after forwarding by Robinhood to the Customer by mail or
otherwise.




                                                                              Page 3
        Case 3:20-cv-01626-JD Document 74-6 Filed 08/21/20 Page 5 of 11




10. ARBITRATION AGREEMENT. THIS AGREEMENT CONTAINS A
PREDISPUTE ARBITRATION CLAUSE. BY SIGNING AN
ARBITRATION AGREEMENT THE PARTIES AGREE AS FOLLOWS:

 ALL PARTIES TO THIS AGREEMENT ARE GIVING UP THE RIGHT
a.

TO SUE EACH OTHER IN COURT, INCLUDING THE RIGHT TO A
TRIAL BY JURY, EXCEPT AS PROVIDED BY THE RULES OF THE
ARBITRATION FORM IN WHICH A CLAIM IS FILED;

b. ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A

PARTY’S ABILITY TO HAVE A COURT REVERSE OR MODIFY AN
ARBITRATION AWARD IS VERY LIMITED.

 THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS
c.

STATEMENTS AND OTHER DISCOVERY IS GENERALLY MORE
LIMITED IN ARBITRATION THAN IN COURT PROCEEDINGS;

 THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE REASON(S)
d.

FOR THEIR AWARD UNLESS, IN AN ELIGIBLE CASE, A JOINT
REQUEST FOR AN EXPLAINED DECISION HAS BEEN SUBMITTED BY
ALL PARTIES TO THE PANEL AT LEAST 20 DAYS PRIOR TO THE
FIRST SCHEDULED HEARING DATE.

e.   THE PANEL OF ARBITRATORS MAY INCLUDE A MINORITY OF
     ARBITRATORS WHO WERE OR ARE AFFILIATED WITH THE
     SECURITIES INDUSTRY.

f.   THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME
     LIMITS FOR BRINGING A CLAIM IN ARBITRATION. IN SOME CASES, A
     CLAIM THAT IS INELIGIBLE FOR ARBITRATION MAY BE BROUGHT IN
     COURT.

g.   THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS
     FILED, AND ANY AMENDMENTS THERETO, SHALL BE
     INCORPORATED INTO THIS AGREEMENT.

h.   THE FOLLOWING ARBITRATION AGREEMENT SHOULD BE READ IN
     CONJUNCTION WITH THE DISCLOSURES ABOVE. ANY AND ALL
     CONTROVERSIES, DISPUTES OR CLAIMS BETWEEN THE CUSTOMER
     AND ROBINHOOD, OR THE INTRODUCING BROKER, OR THE AGENTS,
     REPRESENTATIVES, EMPLOYEES, DIRECTORS, OFFICERS OR
     CONTROL PERSONS OF ROBINHOOD OR THE INTRODUCING
     BROKER, ARISING OUT OF, IN CONNECTION WITH, FROM OR WITH



                                                                          Page 4
      Case 3:20-cv-01626-JD Document 74-6 Filed 08/21/20 Page 6 of 11




 RESPECT TO (a) ANY PROVISIONS OF OR THE VALIDITY OF THIS
 AGREEMENT OR ANY RELATED AGREEMENTS, (b) THE
 RELATIONSHIP OF THE PARTIES HERETO, OR (c) ANY
 CONTROVERSY ARISING OUT OF ITS BUSINESS, THE INTRODUCING
 BROKER'S BUSINESS OR THE CUSTOMER'S ACCOUNTS, SHALL BE
 CONDUCTED PURSUANT TO THE CODE OF ARBITRATION
 PROCEDURE OF THE FINANCIAL INDUSTRY REGULATORY
 AUTHORITY (“FINRA”). THE DECISION AND AWARD OF THE
 ARBITRATOR(S) SHALL BE CONCLUSIVE AND BINDING UPON ALL
 PARTIES, AND ANY JUDGMENT UPON ANY AWARD RENDERED MAY
 BE ENTERED IN A COURT HAVING JURISDICTION THEREOF, AND
 NEITHER PARTY SHALL OPPOSE SUCH ENTRY.


No person shall bring a putative or certified class action to arbitration, nor seek to
enforce any pre-dispute arbitration agreement against any person who has initiated
in court a putative class action; or who is a member of a putative class who has not
opted out of the class with respect to any claims encompassed by the putative class
action until: (i) the class certification is denied; or (ii) the class is decertified; or (iii)
the customer is excluded from the class by the court. Such forbearance to enforce an
agreement to arbitrate shall not constitute a waiver of any rights under this
agreement except to the extent stated herein.
11. Hypothecation. Within the limitations imposed by applicable laws, rules and
regulations, all securities now or hereafter held by Robinhood, or carried by
Robinhood in any account for the Customer (either individually or jointly with
others), or deposited to secure same, may from time to time, without any notice,
be carried in its general loans and may be pledged, repledged, hypothecated or re-
hypothecated, separately or in common with other securities for the sum due to
Robinhood thereon or for a greater sum and without retaining in its possession or
control for delivery a like amount of similar securities. The IRS requires broker
dealers to treat dividend payments on loaned securities positions as payments
received in lieu of dividends for 1099 tax reporting purposes. Taxation of
substitute dividend payments may be greater than ordinary on qualified dividends.
It is understood, however, that Robinhood agree to deliver to the Customer upon
demand and upon payment of the full amount due thereon, all securities in such
accounts, but without obligation to deliver the same certificates or securities
deposited by the Customer originally. Any securities in the Customer’s margin or
short account may be borrowed by Robinhood, or lent to others.
12. Interest. Debit balances in all the accounts of the Customer shall be charged
with interest in accordance with its established custom, as disclosed to the
Customer in the Customer Information Brochure pursuant to the provisions of
Rule 10b016 of the Securities Exchange Act.
13. Margin. The Customer agrees to maintain in all accounts with Robinhood



                                                                                          Page 5
      Case 3:20-cv-01626-JD Document 74-6 Filed 08/21/20 Page 7 of 11




such positions and margins as required by all applicable statutes, rules, regulations,
procedures and custom, or as Robinhood deem necessary or advisable. The
Customer agrees to promptly satisfy all margin and maintenance calls.
14. Sales. The Customer agrees to specifically designate any order to sell a
security, which the Customer does not own as a short sale, and understands that
Robinhood will mark such order as a short sale. The Customer agrees that any
order which is not specifically designated as a short sale is a sale of securities
owned by the Customer, and that the Customer will deliver the securities on or
before settlement date, if not already in the account. If the Customer should fail to
make such delivery in the time required, Robinhood is authorized to borrow such
securities as necessary to make delivery for the Customer’s sale, and the Customer
agrees to be responsible for any loss Robinhood may thereby sustain, or which
Robinhood may sustain as a result of its inability to borrow such securities.
15. Representations. The Customer represents that the Customer is of
majority age, that the Customer is not an employee of any exchange, or of any
corporation of which any exchange owns a majority of the capital stock, or of a
member of any exchange, or of a member firm or a member corporation
registered on any exchange or of a bank, trust company, insurance company or
of any corporation, firm or individual engaged in the business dealing either as
broker or as principal in securities, bills of exchange, acceptances or other forms
of commercial paper. If the Customer is a corporation, partnership, trust or other
entity, the Customer represents that its governing instruments permit this
Agreement, that all applicable persons have authorized this Agreement and that
the Customer's signatory is authorized to bind the Customer. The Customer
represents that the Customer shall comply with all applicable laws, rules and
regulations in connection with the Customer’s account. The Customer further
represents that no one except the Customer has an interest in the account or
accounts of the Customer with Robinhood.
16. Joint Account. If the Customer shall consist of more than one person, the
Customer's obligations under this Agreement shall be joint and several.
Robinhood may rely on transfer or other instructions from any one of the
Customers in a joint account, and such instructions shall be binding on each of the
Customers. Robinhood may deliver securities or other property to, and send
confirmations; notices, statements and communications of every kind, to any one
of the Customers, and such action shall be binding on each of the Customers.
Notwithstanding the foregoing, Robinhood is authorized in its discretion to
require joint action by the joint tenants with respect to any matter concerning the
joint account, including but not limited to the giving or cancellation of orders and
the withdrawal of money, securities, futures, or commodities. In the case of
tenants by the entirety accounts, joint action will be required for all matters
concerning the joint account. Tenants by entirety is not recognized in certain



                                                                                   Page 6
      Case 3:20-cv-01626-JD Document 74-6 Filed 08/21/20 Page 8 of 11




jurisdictions, and, where not expressly allowed, will not be a permitted
designation of the account.
17. Other Agreements. The Customer agrees to be bound by the terms of the
New Account Application/Robinhood Financial LLC & Robinhood
Securities, LLC Customer Agreement. If the Customer trades any options, the
Customer agrees to be bound by the terms of the Options Agreement. The
Customer understands that copies of these agreements are available from
Robinhood and, to the extent applicable, are incorporated by reference herein.
The terms of these other agreements are in addition to the provisions of this
Agreement and any other written agreements between Robinhood and the
Customer.
18. Data Not Guaranteed. The Customer expressly agrees that any data or
online reports is provided to the Customer without warranties of any kind,
express or implied, including but not limited to, the implied warranties of
merchantability, fitness of a particular purpose or non-infringement. The
Customer acknowledges that the information contained in any reports provided
by Robinhood is obtained from sources believed to be reliable but is not
guaranteed as to its accuracy of completeness. Such information could include
technical or other inaccuracies, errors or omissions. In no event shall Robinhood
or any of its affiliates be liable to the Customer or any third party for the accuracy,
timeliness, or completeness of any information made available to the Customer or
for any decision made or taken by the Customer in reliance upon such
information. In no event shall Robinhood or its affiliated entities be liable for any
special incidental, indirect or consequential damages whatsoever, including,
without limitation, those resulting from loss of use, data or profits, whether or not
advised of the possibility of damages, and on any theory of liability, arising out of
or in connection with the use of any reports provided by Robinhood or with the
delay or inability to use such reports.
19. Credit Check. Robinhood is authorized, in its discretion, should Robinhood
for any reason deem it necessary for its protection to request and obtain a
consumer credit report for the Customer.
20. Miscellaneous If any provision of this Agreement is held to be
unenforceable; it shall not affect any other provision of this Agreement. The
headings of each section of this Agreement are descriptive only and do not modify
or qualify any provision of this Agreement. This Agreement and its enforcement
shall be governed by the laws of the state of California and shall cover individually
and collectively all accounts which the Customer has previously opened, now has
open or may reopen with Robinhood, or any introducing broker, and any and all
previous, current and future transactions in such accounts. Except as provided in
this Agreement, no provision of this Agreement may be altered, modified or
amended unless in writing signed by its authorized representative. This Agreement



                                                                                    Page 7
      Case 3:20-cv-01626-JD Document 74-6 Filed 08/21/20 Page 9 of 11




and all provisions shall inure to the benefit of Robinhood’s successors, whether by
merger, consolidation or otherwise, Robinhood’s assigns, the Customer’s
Introducing Broker, and all other persons specified in Paragraph 10. Robinhood
shall not be liable for losses caused directly or indirectly by any events beyond
Robinhood’s reasonable control, including without limitation, government
restrictions, exchange or market rulings, suspension of trading or unusually heavy
trading in securities, a general change in economic, political or financial
conditions, war or strikes. Robinhood may transfer the accounts of the Customer
to Robinhood’s successors and assigns. This Agreement shall be binding upon the
heirs, executors, administrators, successors and assigns of the Customer.
21. Account Protection. As a member of the Securities Investor Protection
Corporation (SIPC), funds are available to meet customer claims up to a ceiling of
$500,000, including a maximum of $250,000 for cash claims. For additional
information regarding SIPC coverage, including a brochure, please contact SIPC
at (202) 371-8300 or visit www.sipc.org. SIPC protection does not protect against
a loss in the market value of securities.




                                                                                 Page 8
Case 3:20-cv-01626-JD Document 74-6 Filed 08/21/20 Page 10 of 11




                                                                   Page 9
           Case 3:20-cv-01626-JD Document 74-6 Filed 08/21/20 Page 11 of 11



BY E-SIGNING THIS APPLICATION, THE CUSTOMER AGREES TO ALL TERMS OF THIS
CUSTOMER MARGIN AND SHORT ACCOUNT AGREEMENT AND ACKNOWLEDGES
THE FOLLOWING: (1) THAT THE CUSTOMER’S MARGIN ACCOUNT SECURITIES MAY
BE BORROWED BY ROBINHOOD OR LOANED TO OTHERS; (2) RECEIPT OF A COPY
OF THIS AGREEMENT AND A COPY OF THE MARGIN DISCLOSURE STATEMENT;
AND (3) THAT THIS AGREEMENT CONTAINS A PREADISPUTE ARBITRATION
CLAUSE ON PAGE 1, PARAGRAPH 10 AND IN ACCORDANCE WITH THIS AGREEMENT
THE CUSTOMER AGREES IN ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH
MAY ARISE BETWEEN THE CUSTOMER, INTRODUCING BROKER AND/OR
ROBINHOOD. FURTHERMORE, THE CUSTOMER AGREES TO HAVE RECEIVED AND
REVIEWED THE MARGIN DISCLOSURE STATEMENT
